Mr. Chief Justice Alvey
dissenting:
It is always with diffidence and regret that I feel myself constrained to dissent from the opinion of my brothers; but in this case I cannot do otherwise, in justice to a settled conviction, than dissent from the construction adopted by them of the will and codicil of the late Mrs. Ruth. I had *78a very decided opinion, at the hearing that the decree of the court below ought to be affirmed, and further reflection has not changed that opinion, but has strongly confirmed me in 'the conviction of its correctness. I shall not undertake, by any extended argument, to support my opinion, but shall briefly state the grounds upon which that opinion is founded. To do this it is necessary to refer to the terms and provisions of both will and codicil.
The testatrix had an estate consisting of both real and personal property, amounting to something more than $30,000, and which she, by her will dated the first day of June, 1892, effectually devised and bequeathed in terms that admitted of no doubt or question. The will furnishes intrinsic evidence of a matured scheme of disposition. She devised and bequeathed her ‘entire estate in trust for a limited time to serve a particular purpose, that was to raise an income to be applied to the support and maintenance of her granddaughter for and during the life of the latter. The granddaughter died about three years after the death of the testatrix. After the purposes of the trust were served, she then provided that there should be delivered by the trustee to the Hospital of the University of Pennsylvania the sum of $5,000, which sum “to be used by said hospital to endow and forever maintain a first-class perpetual bed in said hospital in the city of Philadelphia, said bed to be in the name and memory of my beloved son, Melancthon Love Ruth.” She then provided by the will that—
“All the residue and remainder of my said estate, of whatever kind, after the payment of said five thousand dollars for the establishment of said perpetual bed in said hospital, I give, devise and bequeath to the ‘Home for Incurables/ at Fordham, New York city, in the State of New York, its successors and assigns, forever, to be used by said ‘Home for Incurables’ to endow and forever maintain one or more beds in said home in the name and memory of my beloved son, Melancthon Love Ruth.”
*79On the same day of the making of this will, and it may have been immediately thereafter, the testatrix added a codicil, not, as it would appear, to change the whole scheme of her will in respect to the entire residue of her estate, but in respect to the pecuniary legacy of a defined amount that had been disposed of in her will, and which she found necessary to recall to enable her to bestow a bounty upon a friend in recognition of kindness that she had received. By this brief codicil she declared: “I hereby revoke and annul the bequest therein [referring to her will] made by me to .the Home for Incurables at Fordham, New York city, in the State of New York, and I hereby give and bequeath the five thousand dollars (heretofore in my will bequeathed to said Home for Incurables) to my friend Emeline Colville, the widow of Samuel Colville, now living in New York city, said bequest being on account of her kindness to my son and myself during his and my illness, and my distress.”
It is conceded upon all sides that it was not the intention of Mrs. Ruth to die intestate as to any portion of her estate and no construction should be adopted that will produce intestacy as to any part of the estate, if such construction can be avoided. That there was a mistake made by the draftsman of this codicil is conceded by all concerned, and the question is, how is that mistake to affect the will? In the first place, there was no pecuniary legacy given as such by the will to the Home for Incurables, and it is conceded that it was not intended to give to Mrs. Colville more than the $5,000 mentioned. There was, as we have seen, a pecuniary legacy of $5,000 given by the will to the Hospital of the University of Pennsylvania, and if we conclude that the draftsman of the codicil, by momentary inadvertence, confounded the name of one institution with the other and inserted the name and description of the Home for Incurables instead of the Hospital of the University, all the difficulty is removed. It is very clear, to my mind at least? that the legacy given by the will to the University Hos*80pital was the legacy that was intended to be revoked in order that a legacy of the same amount might be given to Mrs. Colville. It cannot be supposed that within the short time that had intervened between the execution of the will and the making of the codicil that the testatrix had deter, mined to destroy the whole scheme of her will with respect to the bulk of her estate, consisting of both real and personal property, for the purpose simply of raising a pecuniary legacy of $5,000. If the legacy of $5,000 to Mrs. Colville had been intended to be paid out of the residue of the estate, it would not have been necessary or proper to revoke the whole residuary devise and bequest made by the will, but the proper mode of making such pecuniary bequest in the codicil would have been simply to direct the amount to be paid out of the residue. In disposing of the residue of her estate the testatrix used apt and appropriate legal terms to transfer both real and personal property, of which the residue was composed; but in the revocation in the codicil the terms employed have reference to a particular pecuniary legacy only that had been bequeathed by the will. The codicil should be read in subordination to the general scheme and plan of the will, unless the terms employed be so plain and unmistakable that no doubt whatever could exist, as to the real intention of the testatrix. Here it is admitted in the opinion of the majority of the court that grave doubt does exist, and in such case it is better, and indeed it is the necessary legal consequence, that the codicil should fail of effect, rather than that the intention of the testatrix in respect of the principal part of her estate should be defeated. And if the conceded mistake in the codicil cannot be overcome and corrected by construction, as I think it can, then I should say that the codicil should fall rather than the will be defeated and the testatrix be made to die intestate, as to the larger portion of her estate. The testatrix, after the payment of the $5,000 legacy to the Hospital of the University, devoted the entire residue of her estate to aid in *81the support of a most humane and worthy charity; and I cannot believe for a moment, upon any fair construction of the will and codicil, that it was the intention of the testatrix to revoke that residuary devise and bequest, in order to raise the $5,000 for Mrs. Colville. The terms of revocation employed in the codicil, according to my understanding and construction of them, relate simply and exclusively to the pecuniary legacy of $5,000 given by the will to the University Hospital, and that Mrs. Colville was intended to be substituted to that legacy, and to no other part of the estate.
In my opinion, the decree appealed from ought to be affirmed.
Appeals in these cases were taken to the Supreme Court of the United States.